Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.  Claim 1 is amended, claim 3 is cancelled; and claims 10-13 are cancelled.  Accordingly, claims 1-2 and 4-13 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Baskin on 8/18/2021.
Claim 10: Insert “;” after “of claim 9” (line 2) and before “(b) removing” (line 2).

Statement of Reasons for Allowance


Applicant’s filing of a terminal disclaimer to overcome the obviousness-type double patenting rejection, of claims 1-2, 4-5 and 7-9, over copending application 15/790,606 (now U.S. Patent 10,894,848 B2) is acknowledged.

Present claims are allowed over the closest prior art for the following reasons -
Claims 1-2 and 4-9 are allowed. Claims 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (product) and II (process of using), as set forth in the Office action mailed on 8/23/2019, is hereby withdrawn and claims 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The closest prior art of record do not teach a polyarylene resin comprising as polymerized units monomer of formula - 
    PNG
    media_image1.png
    99
    305
    media_image1.png
    Greyscale
wherein R1 is chosen from –OH and –C(=O)OR3, and a3 + a4 = 1 to 6.


In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764